DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 12/03/2020.
The amendments filed on 12/03/2020 have been entered. Accordingly claims 1-10, 12-14, 16-24 remain pending.
The previous rejection of the claims under 35 USC 112(a) and (b) have been withdrawn in light of Applicant’s amendments. 
The prior art rejections have been overcome with the Examiner’s amendment made below. There are no remaining rejections.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Attorney of Record Stephen Komarec (Reg. no. 60817) on March 8, 2021.
The application has been amended as follows: 

a computer system comprising: 
instructions stored therein for performing a surgical plan; and 
a voice recognition component; 
a tracking system electronically connected to the computer system, the tracking system comprising: 
a locator including at least two cameras having a viewing area in which positions of markers can be determined within a three-dimensional space relative to the viewing area for recognition by the locator; 
 a helmet comprising: 
the locator; 
a first projector electronically connected to the computer system and coupled to the locator, the first projector having a beam projectable into the viewing area to display a step of the surgical plan based on a location of a marker of the markers in the three-dimensional space; and 
a microphone electronically connected to the computer system and that is configured to hear a surgeon calling for a particular instrument; and
a second projector;
wherein the locator and first projector are positioned on the helmet to simultaneously interact with a field-of-view of the surgeon;
wherein the computer system is configured generate instructions for the locator: 
to determine a three-dimensional position of the particular instrument using the at least two cameras; and
 wherein the computer system is configured generate instructions for the first projector: AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 15/497,838Dkt: 4394.H71US1 Filing Date: April 26, 2017 
 to identify in the tray the particular instrument with the beam based on the determined three-dimensional position; and 
to project indicia directly onto the patient with the beam to direct the surgeon where to place the particular instrument; 
wherein the first projector can generate indicia with the beam in response to hearing the surgeon;
wherein the first projector and the second projector are configured to project simultaneous visual instructions.

wherein the second projector is mounted in the three-dimensional space on a stand. 

8. The surgical navigation system of claim 1, wherein the second projector 

12. The surgical navigation system of claim 1, wherein the first projector projects a beam recognizable by the tracking system to generate a virtual marker, and the computer system can adjust the step of the surgical plan being projected as the virtual marker moves. 

13. A method for guiding a surgical instrument, the method comprising: 
tracking the surgical instrument within a three-dimensional space using a computer-operated
tracking system having a locator mounted on a helmet, the locator comprising at least two cameras having a viewing area in which positions of markers can be determined within a three-dimensional space relative to the viewing area for recognition by the locator;
matching the surgical instrument to a step in a surgical plan for conducting the surgical
procedure using the surgical instrument; 
utilizing a second locator mounted on a stand to identify the surgical instrument in a tray
including a plurality of instruments; 
projecting from a stand-mounted projector mounted on the stand an identifying marker onto the surgical instrument when located in the tray including the plurality of instruments based on information from the locator; 
utilizing the at least two cameras of the locator to identify a location on a patient within
the three-dimensional space for performing the step of the surgical plan; and 
projecting from a helmet-mounted projector mounted on the helmet a visual instruction into the three-dimensional space for the step in the surgical plan related to the surgical instrument[[.]];
wherein the stand-mounted projector and the helmet-mounted projector project simultaneous visual instructions.

22. The method of claim 13, further comprising: 

the locator and line-of-sight of the projected visual instruction with anatomy of a 
patient for the surgical plan by the locator being correlated with the helmet-mounted projector; and
tracking the anatomy of the patient using the computer-operated tracking system to align
projection of the visual instruction of the surgical plan.

24. cancelled 

Allowable Subject Matter
Claims 1-10, 12-14, 16-23, as amended above, are allowed (renumbered 1-21).
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or suggest “a surgical navigation system comprising: a computer system comprising: instructions stored therein for performing a surgical plan; and a voice recognition component; a tracking system electronically connected to the computer system, the tracking system comprising: a locator including at least two cameras having a viewing area in which positions of markers can be determined within a three-dimensional space relative to the viewing area for recognition by the locator; a helmet comprising: the locator; a first projector electronically connected to the computer system and coupled to the locator, the first projector having a beam projectable into the viewing area to display a step of the surgical plan based on a location of a marker of the markers in the three-dimensional space; and a microphone electronically connected to the computer system and that is configured to hear a surgeon calling for a particular instrument; and a second projector;
wherein the locator and first projector are positioned on the helmet to simultaneously interact with a field-of-view of the surgeon; wherein the computer system is configured generate 
	Additionally the prior art of record fails to disclose or suggest “a method for guiding a surgical instrument, the method comprising: tracking the surgical instrument within a three-dimensional space using a computer-operated tracking system having a locator mounted on a helmet, the locator comprising at least two cameras having a viewing area in which positions of markers can be determined within a three-dimensional space relative to the viewing area for recognition by the locator; matching the surgical instrument to a step in a surgical plan for conducting the surgical procedure using the surgical instrument; utilizing a second locator mounted on a stand to identify the surgical instrument in a tray including a plurality of instruments; projecting from a stand-mounted projector mounted on the stand an identifying marker onto the surgical instrument when located in the tray including the plurality of instruments based on information from the locator; utilizing the at least two cameras of the locator to identify a location on a patient within the three-dimensional space for performing the step of the surgical plan; and projecting from a helmet-mounted projector mounted on the helmet a visual instruction into the three-dimensional space for the step in the surgical plan related to the surgical instrument; wherein the stand-mounted projector and the helmet-mounted projector 
Claims 2-10, 14, and 15-23 have been indicated as allowable over the prior art of record at least due to their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Title Change
The title of the invention has been changed as show in the Bib Data Sheet in light of the MPEP 606.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793